Citation Nr: 0328537	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand and wrist, secondary to the service-connected 
residuals of an injury of the right hand and wrist.  

2.  Entitlement to service connection for a neck disability, 
secondary to the service-connected residuals of an injury to 
the right hand and wrist.  

(The issues of entitlement to a disability rating greater 
than 30 percent for residuals of an injury to the right hand 
and wrist and entitlement to a total disability rating based 
on individual unemployability will be the subject of another 
decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1962 to 
May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for arthritis of the right hand and wrist, secondary to the 
service-connected residuals of an injury of the right hand 
and wrist, and entitlement to service connection for a neck 
disability, secondary to the service-connected residuals of 
an injury of the right hand and wrist.  Following 
notification of the August 2001 decision, the veteran 
perfected a timely appeal with respect to the denial of these 
claims.  

Thereafter, in September 2002, the Board denied both of these 
secondary service connection issues.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court issued an Order vacating the September 2002 decision 
and remanding it to the Board for further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002).  
Consequently, the case was returned to the Board for action 
consistent with the Court's Order.  

With regard to the veteran's claim seeking entitlement to 
service connection for a neck disability, the Board notes 
that, by a January 1966 rating action, the RO denied service 
connection for a neck disability on a direct basis.  Although 
in the following month the RO notified the veteran of this 
decision, the veteran did not initiate an appeal of the 
denial.  Consequently, the RO's January 1966 denial of 
service connection for a neck disability on a direct basis is 
final.  Significantly, during the current appeal, the veteran 
has asserted that he has a neck disability as a result of the 
service-connected residuals of an injury of his right hand 
and wrist, and, as such, the RO has adjudicated his present 
claim on a secondary basis.  As the current claim for service 
connection for a neck disability has been pursued by the 
veteran, and adjudicated by the RO, on a secondary basis (a 
basis which was not considered by the RO at the time of the 
previous decision in January 1966), the Board finds that the 
issue regarding his neck claim has been correctly 
characterized, and adjudicated, as listed on the title page 
of this decision.  


REMAND

As the Board has referenced in the Introduction portion, 
there was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that the veteran has not been accorded 
a VA examination to determine the etiology of any arthritis 
of his right hand and wrist or any neck disability that he 
may have.  In particular, the VA examinations that the 
veteran has undergone during the current appeal do not 
provide a competent medical opinion as to whether any 
diagnosed right hand, right wrist, or neck disability is 
related in any way to the service-connected residuals of an 
injury of his right hand and wrist.  See, e.g., 38 C.F.R. 
§ 3.310(a) (2002) (which stipulates that a disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted, shall 
be considered a part of the original condition.  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds 
that, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation).  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to right hand, right wrist, and 
neck treatment that he has received from 
the VA Medical Center in Birmingham, 
Alabama since December 2000.  All such 
available records should be associated 
with the veteran's claims folder.

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any diagnosed right hand, 
right wrist, and neck disabilities that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right hand, right wrist, 
and neck pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed right hand and right 
wrist disability, including arthritis of 
these joints.  In addition, the examiner 
should specifically state whether the 
veteran has a diagnosed neck disability.  
For any such disorder found on 
examination and diagnosed, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
such diagnosed disability is in any way 
related to, or caused by, the service-
connected residuals of an injury to the 
veteran's right hand and right wrist.  

4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for arthritis of the right 
hand and wrist, secondary to the 
service-connected residuals of an injury 
to the right hand and wrist, and 
entitlement to service connection for a 
neck disability, secondary to the 
service-connected residuals of an injury 
to the right hand and wrist.  

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in May 2002.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



